Form6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the quarter ended December 31, 2009 Commission File Number 000-25383 Infosys Technologies Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file Annual Reports under cover of Form 20-F or Form 40-F. Form20-Fx Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : o Currency of presentation and certain defined terms In this Quarterly Report, references to "U.S." or "United States" are to the United States of America, its territories and its possessions.
